Defendant in error brought this action in the court below to recover the amount of $325, for services alleged to have been rendered under a contract with plaintiff in error. The assignments of error relied upon in plaintiff in error's brief for reversal of the cause complain only of alleged errors occurring at the trial. Motion for a new trial was overruled on the 21st day of April, 1908, at which time plaintiff in error was allowed thirty days in which to make and serve a case-made; and plaintiff was allowed ten days thereafter to suggest amendments. The record discloses that the case-made was not served until the 20th day of June, 1908, which was subsequent to the extension of time granted for serving same; and upon authority of the following cases the case-made must be held a nullity: Lathim v. Schlack, 27 Okla. 522, 112 P. 968; Bettisv. Cargile et al., 23 Okla. 301; Willson v. Willson,27 Okla. 419, 112 P. 970; Carr v. Thompson, 27 Okla. 7, 110 P. 667.
The record is also certified to by the clerk of the court as a transcript; but, since none of the errors assigned are such as may be reviewed upon a transcript, there is nothing presented that can be considered, and the appeal is dismissed.
All the Justices concur. *Page 19